Citation Nr: 1221566	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  05-22 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R.  § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

Unfortunately, another remand is necessary.  The Board is aware that these issues were remanded in May 2008 and in December 2010.  In the December 2010 Remand the Board directed the AMC to obtain treatment records that the Veteran had identified as pertinent to her claims.  Because there has not been substantial compliance with the Board's December 2010 Remand the Board must again remand these issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1994) (explaining that a remand confers on the veteran the right to compliance with the remand orders and that the Board errs when it fails to ensure substantial compliance with the remand).  

In the December 2010 Remand, the Board directed the AMC to attempt to obtain and associate with the claims file any available treatment records identified in the Veteran's July 2009 statement, to include those held by the Federal government.  The Board directed that if the AMC was unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that she is ultimately responsible for providing the evidence.  

The records that the Veteran had identified include records from Kaiser Permanente Hospital from 1985 to 2008.  Those records were obtained and associated with the claims file.  In the document identified by the Board as having been received in July 2009, the Veteran also identified eight military facilities at which she states she was treated and included the dates of such treatment.  That list is found at a page marked "4/4" included in the set of pages date stamped as received by the AMC in July 2009 and as received by The American Legion and the RO in June 2009.  Another page in that submission, marked "2/4" contains important information.  In that page, the Veteran stated as follows:  

Attached is a list of the medical facilities (the majority of which are military medical facilities) where I received treatment for my right knee and low back disability.  During the time frame involved I was a military dependent wife.  My military medical records from 1951 to approximately 1970 would carry my husband's Service Number [a five digit number].  From 1970 to 1997 my military medical records carry the number of [a Social Security number].  

Those numbers are also listed in the transcript of the March 2007 Board hearing on pages 22 and 23.  

In December 2011, the AMC requested treatment records from six military medical facilities.  The request lists the Veteran's name and her social security number.  It does not list either of the numbers that the Veteran provided in the July 2009 statement.  Nor does it specify that the Veteran received treatment at the facilities as a dependent.  One of the facilities responded to the request in December 2011 informing the AMC that the request should be made to the National Personnel Records Center (NPRC).  There is no request to the NPRC following that response.  Moreover, the AMC did not provide the notice to the Veteran that the Board had specifically directed must be provided if the records were not obtained.  

Based on the actions just described, the Board concludes that there was not a meaningful attempt to obtain the records identified by the Veteran as held by the Federal government.  That conclusion coupled with the lack of the notice specified in the Remand means that there has not been substantial compliance with the Board's December 2010 Remand.  Hence, the Board must again remand this matter.  

Additionally, the Board notes that in March 2007 the Veteran testified that she was hospitalized for approximately five days for a kidney problem while she was on active duty.  She testified that she had a back injury at the same time as that hospitalization and although she received no treatment for her back or right knee at that time, she had mentioned to clinicians that she had fallen.  She also testified that the fall she referred to is what she believes caused her low back and knee problems.  In a December 2005 statement, the Veteran reported that she had been hospitalized at the U.S. Navy Hospital at Moffett Field Naval Air Station around September 1950.  Her service treatment records include an entry showing that she was admitted on September 5, 1950 with a diagnosis of Pyelitis of Pregnancy and discharged on September 10, 1950.  These dates along with the diagnosis are consistent with what the Veteran reported.  Although there is no mention of a fall in that note, there is also no indication that clinical (inpatient) records of treatment of the Veteran at the Moffett Field hospital were ever requested.  As the records appear to be relevant to her claims, VA has a duty to assist her in obtaining the records.  See 38 U.S.C.A. § 5103A(c) (West 2002).  This must be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any available treatment records, held by the Federal government, identified in the Veteran's July 2009 statement.  This must include efforts to obtain the records from the NPRC as well as from the facilities identified.  The AMC must request the records consistent with the information provided by the Veteran in the VA Form 21-4148 dated June 29, 2009 and the request must be made using the numbers that the Veteran has provided in that document and must identify her as receiving the treatment as a military dependent for the periods of time after December 1950.  The AMC is also directed to pages 22 and 23 of the March 2007 Board hearing transcript for reference to the correct numbers.  If it is determined that a signed consent form from the Veteran is necessary to obtain Federal records created while the Veteran was a military dependent, the AMC must so notify her and explain the basis/authority for such a conclusion and again ask her for such signed consent.  All records obtained must be associated with the claims file.  

2.  If the AMC is unable to secure these records, it must provide written notice to the Veteran of such and the notice must (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that she is ultimately responsible for providing the evidence.  This written notice must be in a separate document and a copy of this written notice must be associated with the claims file.  

3.  If additional relevant treatment records are obtained, the claims file should be returned to the April 2010 examiner to review the additional treatment records and provide an addendum opinion as to the etiology of the Veteran's low back and right knee disabilities.

If the original April 2010 examiner is not available, the Veteran must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of her low back and right knee disabilities.  All indicated studies should be performed.  The claims folder must be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report must reflect that such a review was conducted.

The examiner must state whether the Veteran's currently diagnosed low back and right knee disabilities were caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to service connection for a low back disability and a right knee disability must be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the case must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

